                                             Case 3:18-cv-05931-JCS Document 76 Filed 09/08/20 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7        UNITED STATES OF AMERICA,                       Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER SEALING EXHIBITS AND
                                                  v.                                        ATTACHING STANDING ORDER
                                   9
                                            TIMBERLY E. HUGHES,                             Re: Dkt. No. 68
                                  10
                                                        Defendants.
                                  11
                                  12   I.      EX PARTE REQUEST TO SEAL
Northern District of California
 United States District Court




                                  13           Defendant Timberly Hughes, pro se, filed a number of motions on September 4, 2020. In

                                  14   an order issued the same day denying those motions, the Court noted that Hughes waived the

                                  15   protection of Rule 5.2 of the Federal Rules of Civil Procedure by filing personal information

                                  16   included in exhibits in the public record. See dkt. 75 at 1 n.2. After that order was issued, Hughes

                                  17   sent an ex parte request via email to the Courtroom Deputy requesting that the exhibits to docket

                                  18   entry 68 be placed under seal.

                                  19           Sealing documents in a federal court docket is the exception rather than the rule, and

                                  20   generally must be supported by “compelling reasons.” Ctr. for Auto Safety v. Chrysler Grp., LLC,

                                  21   809 F.3d 1092, 1096 (9th Cir. 2016).1 Requests to file under seal must be made by administrative

                                  22   motion filed in the public record at the time the document at issue is filed, following the procedure

                                  23   set by Civil Local Rule 79-5. Such requests must be narrowly tailored, and even where the Court

                                  24   grants a motion to seal, parties often must also file versions of the documents at issue in the public

                                  25   record with only the sensitive portions of them redacted.

                                  26
                                  27   1
                                        A lower standard of “good cause” can suffice for sealing documents filed in connection with a
                                  28   motion only tangentially related to the merits of the case. Ctr. for Auto Safety, 809 F.3d at 1097–
                                       1103.
                                             Case 3:18-cv-05931-JCS Document 76 Filed 09/08/20 Page 2 of 2




                                   1           In an abundance of caution, and taking into account Hughes’s pro se status, the Court

                                   2   GRANTS Hughes’s ex parte request in this instance, and SEALS docket entries 68-3 through

                                   3   68-6, each of which contains Hughes’s personal information that would, absent waiver, be

                                   4   protected by Rule 5.2. Going forward, Hughes must follow the appropriate procedures to request

                                   5   sealing; future ex parte requests by email will be disregarded. To avoid the need for sealing, both

                                   6   parties are encouraged to redact sensitive information that is not relevant to the purposes for which

                                   7   a document is filed.

                                   8   II.     CIVIL STANDING ORDERS
                                   9           The Court’s previous order (dkt. 75) stated that this Court’s Civil Standing Orders would

                                  10   be attached for reference. Due to an administrative error, however, the standing orders were not

                                  11   attached to that order. The standing orders are attached here. The Court apologizes for any

                                  12   confusion.
Northern District of California
 United States District Court




                                  13                                                   ***

                                  14           Hughes is encouraged to contact the Federal Pro Bono Project’s Pro Se Help Desk for

                                  15   assistance as she continues to defend this case. Lawyers at the Help Desk can provide basic

                                  16   assistance to parties representing themselves but cannot provide legal representation. In-person

                                  17   appointments are not currently available due to the COVID-19 public health emergency, but

                                  18   Hughes may contact the Help Desk at 415-782-8982 or FedPro@sfbar.org to schedule a

                                  19   telephonic appointment

                                  20           IT IS SO ORDERED.

                                  21   Dated: September 8, 2020

                                  22                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  23                                                   Chief Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        2
